904 So. 2d 660 (2005)
Alvin A. CLAYTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-1370.
District Court of Appeal of Florida, Fifth District.
July 1, 2005.
Alvin A. Clayton, Orlando, Pro Se.
No Appearance for Appellee.
ORFINGER, J.
Alvin A. Clayton appeals the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Clayton alleged that he entered into a plea agreement with the State, calling for a split sentence of forty-six months in prison, followed by fifty months on probation. Clayton further alleged that the trial court refused to honor the plea agreement, and, instead, sentenced him to fifteen years in prison as a habitual offender. Clayton contends that his sentence is illegal because he was never informed that the State was seeking habitual offender sentencing. We affirm the trial court's denial of Clayton's motion. Claims that the procedural requirements of the habitual offender statute were not followed are not cognizable in a rule 3.800(a) proceeding. See Cook v. State, 816 So. 2d 773 (Fla. 2d DCA 2002); Hope v. State, 766 So. 2d 343 (Fla. 5th DCA 2000).
AFFIRMED.
PETERSON and THOMPSON, JJ., concur.